
	
		I
		112th CONGRESS
		2d Session
		H. R. 5336
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2012
			Mr. Braley of Iowa
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To reduce temporarily the rate of duty on certain forged
		  ring gear components and certain other parts of crankshafts and connecting
		  rods.
	
	
		1.Certain forged ring gear
			 components and certain other parts of crankshafts and connecting rods
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
